Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
1) The abstract of the disclosure is objected to because the abstract is more than 150 words.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).


Page 10, Para. 0019: the last sentence should be abbreviated since it is a run-on sentence.  In line 8, “corresponding deadline, the goal of a task” should be “corresponding deadline.  The goal of a task…”  
Appropriate correction is required.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Relative to claims 1 (line 6), 8 (11), and 15 (line 6), it appears “multi-robotic” is a typo and should be changed to “multi-robot”.
Relative to claims 1 (line 18) and 15 (line 18), “less priority” should be “lesser priority”. 
Relative to claims 1 (line 3), 8 (line 8), and 15 (line 3), “plurality of task” should be “plurality of tasks”.
Any other incidents of “plurality of task” should also be addressed.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-20 are allowed but claims 1, 8, and 15 must be rewritten to overcome the objections.

Reasons for Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 15, the prior art does not disclose:
a method for optimizing scheduling of non-preemptive tasks in a multi-robot environment, or one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: 
defining, via a set of robots, a plurality of tasks, each of the plurality of tasks is a non-preemptive schedulable task characterized by: an arrival time, an execution time, a deadline and a performance loss function per time unit, and 
each of the plurality of task is executed in the multi-robot environment;
merging, by one or more hardware processors, one or more previously assigned tasks and one or more newly arriving tasks from the defined plurality of tasks; 
optimizing scheduling of the merged in the multi-robot environment, the optimizing comprises:
scheduling, by implementing an Online Minimum Performance Loss Scheduling
(OMPLS) technique, a first set of tasks amongst the set of robots, and the first set of tasks comprise tasks with a higher performance loss value amongst the merged tasks, and the first set of tasks further comprise at least one task exceeding a threshold 
scheduling, via the OMPLS technique, a second set of tasks amongst the set of robots, the second set of tasks comprise tasks that can be scheduled within their deadline and having a low performance loss value amongst the merged tasks; and
minimizing, by a list-scheduling technique, a performance loss value of a remaining subset of tasks, the remaining subset of tasks comprise tasks that cannot be scheduled within a pre-defined deadline, as claimed.

Relative to claim 8, the prior art does not disclose: A system for optimizing scheduling of non-preemptive tasks in a multi-robot environment, the system comprising:
a memory storing instructions;
one or more communication interfaces; and
one or more hardware processors coupled to the memory via the one or more communication interfaces, the one or more hardware processors are configured by the instructions to:
define, via a set of robots, a plurality of tasks, each of the plurality of tasks
is a non-preemptive schedulable task characterized by an arrival time, an execution time and a performance loss function per time unit, wherein each of the plurality of tasks is executed in the multi-robotic environment;
merge one or more previously assigned tasks and one or more newly arriving tasks from the defined plurality of tasks;

the first set of tasks comprise tasks with a higher performance loss value amongst the merged tasks, and the first set of tasks further comprise at least one task exceeding a threshold of waiting time and having a lesser priority over the tasks with the higher performance loss value; 
schedule, via the OMPLS technique, a second set of tasks amongst the set of robots, wherein the second set of tasks comprise tasks that can be scheduled within their deadline and having a low performance loss value amongst the merged tasks; and
minimize, by a list-scheduling technique, a performance loss value of a remaining subset of tasks, wherein the remaining subset of tasks comprise tasks that cannot be scheduled within a pre-defined deadline, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655